Exhibit Conference Call Speech Q1 2008 Safe Harbor provision: The Private Securities Litigation Reform Act of 1995 provides a "Safe Harbor" for forward-looking statements. Certain of the statements contained herein, which are not historical facts, are forward looking statement with respect to events, the occurrence of which involve risks and uncertainties. These forward-looking statements may be impacted, either positively or negatively, by various factors. Information concerning potential factors that could affect the company is detailed from time to time in the company's reports filed with the Securities and Exchange Commission. Good morning. I’m Dan O’Brien, CEO of Flexible Solutions. Welcome to the FSI conference call for Q1 2008. I will begin with the financial results: Sales in the first quarter were $3.5 million, up $1.21 million or 53% compared to sales, of $2.29 million in the corresponding period a year ago. The result was a net gain of $­­310 thousand, or $0.02 per share in 08 compared to a net loss of $24,000, or $0.00 per share, in Q1 07. We are very pleased with the increased revenues relative to Q1, 07. This result marks an all time record for revenue in any quarter. Q1 is historically our best quarter as we fill the distribution pipe for summer pool sales and agriculture distributors purchase our poly-aspartates for spring planting. Additionally, we are optimistic that we can equal or exceed 07 results for Q2 and 3. It is too early to be comfortable speaking about Q4. More important, is the positive operating cash flow. Positive cash flow is continuously contributing to a stronger working capital position for the company and ensuring that FSI is able to internally fund its growth in sales, R&D and part of future capital expenditures. First quarter, 2008 net income includes $207,000 of non-cash charges and $153,000 in inventory write-downs and Alberta factory construction, that when removed, shows the company with positive operating cash flow of $670,303 or $0.05 per share compared to$227,000 or $0.02 per share in 07. This result has been achieved in a climate of continuously rising oil prices that increase our raw material costs, a high Canadian dollar that increases our overhead and swimming product COGS and a strengthening Chinese currency that further increases raw material prices for the NCS division. We are proud of how we are handling these macro-economic storms. Operating cash flow is a non-GAAP measurement. Our news releases and filings with the SEC itemize reconciliation with GAAPmeasurements. Division specific comments: NanoChem;The division saw increased sales in every channel. Oil service sales increased organically as well as seeing the increase related to reorders for fields that underwent service shut downs in 07. Agriculture sales increased as high commodity prices drive growers to obtain maximum yield even as fertilizer prices reach records. Detergent sales increased substantially as our “green” customers are finding their sales increase. The project of gaining a detergent major as a customer has proceeded as expected. We are pushing to provide volume samples of product made from sugar in order to move to the next trial stage. Watersavr: Sales were very disappointing in Q1. As reported earlier, the rain in Australia resulted in no new sales in that country. The drought is back and we are beginning the sales cycle again. In the US we are still waiting for the Los Angeles Dept of Water and Power to obtain the final permit for a full size trial at Owens Lake. They have taken 6 months so far and we are becoming increasingly frustrated. The Watersavr payroll has been adjusted to ensure that the division is cash flow neutral while we wait for the bureaucrats to execute. Swimming pools: Sales in Q1 indicate that we have stabilized the division by removing the previous executives and the new team is confident that they can recover momentum. There is increased interest in energy saving and water conservation that helps drive sales while on the other hand a slow economy leads risk adverse retailers into reducing order size to avoid holding inventory over next winter.
